Title: From George Washington to Jonathan Trumbull, Jr., 10 April 1786
From: Washington, George
To: Trumbull, Jonathan Jr.



My dear Sir,
Mount Vernon 10th Apl 1786

Your favor of the 20th of Feby came safely, tho’ tedeously; as it is not more than a few days since I received it, and the inclosure, for which I thank you. The author at the sametime that he pays a just tribute to the deceased does no discredit to his own talents.
I hope nothing will intervene to prevent the tour you have in contemplation to the Southward; and I persuade myself you will believe me very sincere, when I assure you of the pleasure I shall feel at seeing you under my roof; in wch every inhabitant of the mansion (acquainted with you) will participate. Your acquaintance G.A. Washington has taken unto himself a wife (Fanny Bassett the Niece of Mrs Washington) both of whom live with us.
The inclosed for Mr Dwight, I take the liberty of committing to your care, because the letter which I received from him (and of which this is an acknowledgment) having neither date nor

place to it, I am at a loss where to direct it. If my address is wrong (for your Parsons sometimes turn Lawyers) I pray you to correct it.
Mrs Washington & George, join me in every good wish for your self, Mrs Trumbull & family, and with sentiments of sincere esteem and perfect friendship I am, Dear Sir Yr Affecte & Obt Hble Ser⟨vt⟩

Go: Washington

